      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 1 of 10 PageID #:1

                            UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

DHARPAL DEVDA and
ARATI DEVDA,

                   Plaintiffs,

v.

MORRIS LIQUOR, INC. d/b/a MORRIS
LIQUOR, DILUJI GOHIL, individually,
HIMANSHU PATEL, individually, MITESH
H. PATEL, individually, and KAVSHIK H.
PATEL, individually,

                  Defendants.

                                     COMPLAINT AT LAW

       Plaintiffs, Dharpal Devda and Arati Devda (“Plaintiffs”), by and through their attorneys,

Caffarelli & Associates Ltd., for their Complaint at Law against Defendants Morris Liquor, Inc.

d/b/a Morris Liquor, Diluji Gohil, individually, Himanshu Patel, individually, Mitesh H. Patel,

individually, and Kavshik H. Patel, individually, (collectively “Defendants”), states as follows:

                                     NATURE OF ACTION

       1.      Plaintiffs brings this lawsuit against all Defendants pursuant to the Fair Labor

Standards Act, 29 U.S.C. § 201, et seq. (“FLSA”) and Illinois Minimum Wage Law, 820 ILCS

105/1, et seq. (“IMWL”). Specifically, Defendants violated the FLSA and IMWL by failing to

pay Plaintiffs one and one-half times their regular rate of pay (“overtime”) for hours worked in

excess of forty (40) per individual workweek.

       2.      Plaintiff Dharpal Devda brings this lawsuit against all Defendants pursuant to the

Illinois Whistleblower Act, 820 ILCS 105/1, et seq. (“IWA”) for Defendants’ discharge of

Plaintiff based on his refusal to participate in illegal conduct. Plaintiff Dharpal Devda also brings
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 2 of 10 PageID #:2




a claim against Defendant Morris Liquor, Inc. d/b/a Morris Liquor for common law retaliatory

discharge based on these same actions.

                                 JURISDICTION AND VENUE

       3.      This Court has jurisdiction of this action under the provisions of the FLSA

pursuant to 29 U.S.C. § 216(b), and 28 U.S.C. § 1331. This Court has supplemental jurisdiction

over the state law claims pursuant to 28 U.S.C. § 1367.

       4.      The unlawful employment practices described herein were committed within the

State of Illinois, at Defendants’ facility located in Morris, Grundy County, Illinois. Accordingly,

venue in the Northern District of Illinois is proper pursuant to 28 U.S.C. § 1391(b).

                                             PARTIES

       5.      Defendant Morris Liquors, Inc. d/b/a Morris Liquors is an Illinois corporation,

licensed to do business within the State of Illinois and registered with the Illinois Secretary of

State. Defendant is located at 2407 Sycamore, Dr., Morris, Illinois 60450.

       6.      Defendant Diluji Gohil is an owner of Morris Liquor, Inc. Defendant Gohil is

involved in the day-to-day business operations of Morris Liquor, Inc. Among other things, Gohil

has the authority to hire, fire, direct, and supervise workers.

       7.      Defendant Himanshu Patel is an owner of Morris Liquor, Inc. Defendant

Himanshu Patel is involved in the day-to-day business operations of Morris Liquor, Inc. Among

other things, Himanshu Patel has the authority to hire, fire, direct, and supervise workers.

       8.      Defendant Mitesh H. Patel is an owner of Morris Liquor, Inc. Defendant Mitesh

Patel is involved in the day-to-day business operations of Morris Liquor, Inc. Among other

things, Mitesh Patel has the authority to hire, fire, direct, and supervise workers.




                                                  2
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 3 of 10 PageID #:3




       9.      Defendant Kavshik H. Patel is an owner of Morris Liquor, Inc. Defendant

Kavshik H. Patel is involved in the day-to-day business operations of Morris Liquor, Inc. Among

other things, Kavshik H. Patel has the authority to hire, fire, direct, and supervise workers.

       10.     Plaintiff, Dharpal Devda, was formerly employed by Defendants from January

2019 through August 2019.

       11.     Plaintiff, Arati Devda, was formerly employed by Defendants from January 2019

through August 2019.

       12.     Throughout the course of their employment, Plaintiffs were each an “employee”

of Defendants as defined by the FLSA.

       13.     Throughout the course of their employment, Plaintiffs were each an “employee”

of Defendants as defined by the IMWL.

       14.     Throughout the course of their employment, Plaintiff Dharpal Devda was an

“employee” of Defendants as defined by the IWA.

       15.     Throughout the course of their employment, Plaintiffs were not exempt from the

maximum hours provisions of the FLSA, 29 U.S.C. § 207.

       16.     Throughout the course of their employment, Plaintiffs were not exempt from the

maximum hours provisions of the IMWL, 820 ILCS 105/4a.

                                  FACTUAL ALLEGATIONS

       17.     Defendants employed Plaintiffs as store clerks from on or about January 15, 2019

through on or about August 2019.

       18.     As store clerks, Plaintiffs were primarily responsible for opening and closing the

store, stocking shelves, checking out customers at the register, etc.




                                                  3
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 4 of 10 PageID #:4




        19.       Throughout their entire employment, Plaintiffs were paid at a rate of $10.00 per

hour in cash.

        20.       From January 2019 through August 2019, Plaintiffs consistently worked more

than forty (40) hours per individual workweek.

        21.       Throughout the statutory period, Plaintiffs typically worked between 74 and 84

hours per week.

        22.       Plaintiffs were entitled to be compensated at an overtime rate for all hours worked

in excess of forty (40) per week.

        23.       Defendants did not compensate Plaintiffs at the overtime rate of pay one and one-

half times their regular rate ($10.00 per hour) for all time worked in excess of forty (40) hours in

individual workweeks.

        24.       Defendants failed to compensate Plaintiffs at an overtime rate of pay for all time

worked in excess of forty (40) hours in individual workweeks.

        25.       Defendants knew or should have known of their obligation to pay Plaintiffs

overtime and intentionally chose not to pay them accordingly.

        26.       Defendants acted in bad faith in failing to properly compensate Plaintiffs for the

work they performed.

        27.       Further, Defendants had a practice of regularly purchasing liquor products from

other major retail establishments, including Binny’s and Sam’s Club, and reselling the products

at their store.

        28.       Defendants asked Plaintiff Dharpal Devda to pick up these liquor products from

Binny’s and Sam’s Club and transport them to the Morris Liquor store.




                                                    4
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 5 of 10 PageID #:5




          29.   Plaintiff Dharpal Devda reasonably believed that Defendants’ conduct violated

the Illinois Liquor Control Act of 1934. Pursuant to the act, a retailer can never legally purchase

alcohol from another retailer. All products must be purchased by a legally registered distributor.

          30.   After Plaintiff Dharpal Devda became aware that this conduct was illegal, he

informed Defendants it was unlawful and refused to participate.

          31.   Plaintiff Dharpal Devda filed a complaint with the Illinois Liquor Control

Commission to report Defendants’ unlawful conduct.

          32.   Shortly thereafter, on or about August 31, 2019. Defendants terminated Plaintiffs

in retaliation for Dharpal Devda’s refusal to participate in Defendant’s illegal conduct and/or

because he had filed a complaint with the Illinois Liquor Control Commission.

                       COUNT I – FAIR LABOR STANDARDS ACT –
                            FAILURE TO PAY OVERTIME
                                 (Against all Defendants)

          33.   Plaintiffs restate and incorporate Paragraphs 1 through 32 as though fully set forth

herein.

          34.   At all times relevant within the statutory period, Defendants were an “employer”

as defined in the FLSA. 29 U.S.C. § 203, et seq.

          35.   At all times relevant within the statutory period, Plaintiffs were each an

“employee” within the meaning of the FLSA. 29 U.S.C. § 203, et seq.

          36.   This Count arises from Defendants’ violations of the FLSA, 29 U.S.C. § 201, et

seq., for their failure to pay Plaintiffs at the overtime rate for all hours worked in excess of forty

(40) per workweek.

          37.   Plaintiffs were entitled to be paid at the overtime rate for all hours worked in

excess of forty (40) per workweek.



                                                   5
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 6 of 10 PageID #:6




          38.    Defendants failed to pay Plaintiffs at the overtime rate for all hours worked over

forty (40) in a workweek.

          39.    Defendants’ failure to pay compensation to Plaintiffs at the applicable overtime

rate for hours worked in excess of forty (40) hours per workweek is a violation of the FLSA.

          40.    Defendants knew their obligations under the FLSA, but deliberately or recklessly

chose not to heed them, as demonstrated by their compensation policy and methods of payment

utilized to mask the hours Plaintiffs worked in excess of forty (40) hours per week. Thus,

Defendants’ failure to pay overtime wages is a willful violation of the FLSA.

          WHEREFORE, Plaintiffs, Dharpal Devda and Arati Devda, respectfully request that this

Court enter an order as follows:

          a)     Awarding judgment for all unpaid back pay, including overtime, equal for the
                 three (3) years preceding the filing of this Complaint, according to the applicable
                 statute of limitations for willful violations of the FLSA;

          b)     Awarding liquidated damages in an amount equal to the amount of unpaid
                 compensation found due pursuant to 29 U.S.C. § 216(b);

          c)     Awarding prejudgment interest with respect to the amount of unpaid overtime
                 compensation;

          d)     Awarding reasonable attorneys’ fees and costs incurred as a result of Defendants’
                 violation of the Fair Labor Standards Act;

          e)     Entering an injunction precluding Defendants from violating the Fair Labor
                 Standards Act, 29 U.S.C. § 201, et seq.; and

          f)     Awarding such additional relief as the Court may deem just and proper.

                       COUNT II – ILLINOIS MINIMUM WAGE LAW –
                             FAILURE TO PAY OVERTIME
                                   (Against all Defendants)

          57.    Plaintiffs restate and incorporate Paragraphs 1 through 32 as though fully set forth

herein.



                                                   6
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 7 of 10 PageID #:7




       58.      The matters set forth in this Count arise from Defendants’ violations of the IMWL

for their failure to pay Plaintiffs at the overtime rate for all hours worked in excess of forty (40)

per workweek.

       59.      At all times relevant within the statutory period, Defendants were an “employer”

as defined in the IMWL. 820 ILCS 105/3(c).

       60.      At all times relevant within the statutory period, Plaintiffs were each employed by

Defendants as an “employee” within the meaning of the IMWL. 820 ILCS 105/1, et seq.

       61.      Pursuant to the IMWL, for all weeks during which Plaintiffs worked in excess of

forty (40) hours, they were entitled to be compensated at the overtime rate.

       62.      Plaintiffs regularly worked in excess of forty (40) hours per workweek.

       63.      Defendants violated the IMWL by failing to compensate Plaintiffs at the overtime

rate for all hours worked in excess of forty (40) hours per workweek.

       64.      Pursuant to 820 ILCS 105/12(a), Plaintiffs are entitled to recover unpaid wages

earned in the three (3) years prior to the filing of this Complaint, plus statutory damages in the

amount of two percent (5%) per month of the amount of underpayments, and treble damages.

       WHEREFORE, Plaintiffs, Dharpal Devda and Arati Devda, respectfully request that this

Court enter an order as follows:

       a)         Awarding judgment in the amount of all unpaid back pay owed to Plaintiffs
                  pursuant to the IMWL;

       b)         Awarding prejudgment interest on the back pay in accordance with 815 ILCS
                  205/2;

       c)         Awarding statutory damages pursuant to the formula set forth in 820 ILCS
                  105/12(a);

       d)         Awarding reasonable attorneys’ fees and costs incurred in filing this action; and

       e)         Ordering such other and further relief as this Court deems appropriate and just.


                                                  7
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 8 of 10 PageID #:8




 COUNT III – ILLINOIS WHISTLEBLOWER ACT – RETALIATION FOR REFUSAL
                        (For Plaintiff Dharpal Devda)
                           (Against all Defendants)

       65.      Plaintiff restates and incorporates Paragraphs 1 through 32 as though fully set

forth herein.

       66.      The IWA states that “an employer may not retaliate against an employee for

refusing to participate in an activity that would result in a violation of a State or Federal law,

rule, or regulation […].” 740 Ill. Comp. Stat. § 174/20.

       67.      At all relevant times, Defendants were Plaintiff Dharpal Devda’s “employer” as

defined by 740 Ill. Comp. Stat. § 174/5.

       68.      At all relevant times, Plaintiff Dharpal Deva was an “employee” of Defendants, as

defined by 740 Ill. Comp. Stat. § 174/5.

       69.      Plaintiff refused to participate in Defendants’ conduct of purchasing liquor

products from other major retail establishments and reselling the products at their store.

       70.      Plaintiff reasonably believed that Defendants’ conduct violated the Illinois Liquor

Control Act of 1934.

       71.      Defendants terminated Plaintiff Dharpal Devda in retaliation for his refusal to

participate in an activity that would have resulted in a violation of law in violation of 740 Ill.

Comp. § 174/20.

       WHEREFORE, Plaintiff Dharpal Devda respectfully requests that this Court enter an

order as follows:

             a. Awarding Plaintiff his back wages, with interest, front pay and lost benefits;

             b. An order expunging Plaintiff’s record of any related discipline and termination;

             c. Statutory damages, including compensatory damages, to make Plaintiff whole;


                                                   8
      Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 9 of 10 PageID #:9




              d. Equitable damages to make Plaintiff whole;

              e. Reasonable attorneys’ fees and costs incurred by Plaintiff in connection with the
                 instant action; and

              f. Awarding Plaintiff such further and additional relief, including equitable
                 damages, as the Court may deem and proper.

                COUNT IV – COMMON LAW RETALIATORY DISCHARGE
                                (For Plaintiff Dharpal Devda)
                 (Against Defendant Morris Liquor, Inc. d/b/a Morris Liquor)

        72.      Plaintiff restates and fully incorporates Paragraphs 1 through 31 as though fully

set forth herein.

        41.      Under Illinois law, the tort of retaliatory discharge consists of three elements: (1)

the employer discharged the plaintiff; (2) the discharge was in retaliation for the plaintiff’s

activities; and (3) the discharge violated a clear mandate of public policy.

        42.      Defendant discharged Plaintiff Dharpal Devda for his refusal to participate in

Defendant’s practice of purchasing liquor products from other major retail establishments and

reselling the products at their store.

        73.      Public policy strongly favors the exercise of an employee refusing to engage in

illegal conduct at the direction of an employer.

        74.      Plaintiff Dharpal Devda reported what he reasonably believed to be, and actually

was, an illegal practice to the Illinois Liquor Control Commission.

        75.      Defendant Morris Liquor, Inc. discharged Plaintiff Dharpal Devda in retaliation

for engaging in protected activities.

        76.      As a direct and proximate result of Defendant Morris Liquor, Inc.’s retaliatory

discharge of Plaintiff Dharpal Devda, he has suffered financial injury and emotional pain and

suffering as a direct and proximate result of Defendant’s willful and malicious course of conduct.



                                                   9
    Case: 1:20-cv-06760 Document #: 1 Filed: 11/13/20 Page 10 of 10 PageID #:10




       WHEREFORE, Plaintiff Dharpal Devda respectfully requests this Court to enter an order

as follows:

              a. Compensatory damages in a fair and reasonable amount against Defendant;

              b. Punitive damages against Defendant, in the maximum amount allowed by law;

              c. Reasonable attorney’s fees and costs pursuant to 42 U.S.C. § 1988;

              d. Such other and further relief as may be just and appropriate under the
                 circumstances.

 Dated: November 13, 2020                              Respectfully submitted,
                                                       DHARPAL DEVDA and
 Alejandro Caffarelli, #06239078                       ARATI DEVDA,
 Alexis D. Martin, #06309619
 Katherine E. Stryker, #6333420
 Caffarelli & Associates, Ltd.
 224 S. Michigan Ave., Suite 300                       By: /s/ Alexis D. Martin
 Chicago, Illinois 60604                                  Attorney for the Plaintiffs
 Tel. (312) 763-6880
 acaffarelli@caffarelli.com
 amartin@caffarelli.com
 kstryker@caffarelli.com




                                                  10
